Citation Nr: 0638358	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


                                                        THE 
ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the right 
knee.

4. Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the left knee.

5. Entitlement to the initial assignment of a compensable 
evaluation for right heel plantar fasciitis/Achilles 
bursitis.

6. Entitlement to the initial assignment of a compensable 
evaluation for status-post open reduction and internal 
fixation of right distal fibular fracture with residual scar.

                                                            
                                                           
REPRESENTATION

Appellant represented by:	The American Legion


                                                            
INTRODUCTION

The veteran served on active duty from July 1993 to November 
1999.  The record also indicates that he had subsequent 
active duty from January 2003 to November 2003. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which denied service connection for a 
low back disability and a left shoulder disability; and 
granted service connection for patellofemoral pain syndrome 
of the right knee, evaluated as noncompensable; 
patellofemoral pain syndrome of the left knee, evaluated as 
noncompensable; right heel plantar fasciitis/Achilles 
bursitis, evaluated as noncompensable; and status-post open 
reduction and internal fixation of right distal fibular 
fracture with residual scar, evaluated as noncompensable.  
During the pendency of the appeal, the veteran's claims file 
was transferred to the Los Angeles RO.

Believing that all due process requirements had been met, in 
a decision dated November 17, 2003, the Board denied the 
veteran's claims for service connection for a low back and 
left shoulder disabilities; denied an initial assignment of a 
compensable evaluation for patellofemoral pain syndrome of 
the right knee as a matter of law; denied an initial 
assignment of a compensable evaluation for patellofemoral 
pain syndrome of the left knee as a matter of law; denied an 
initial assignment of a compensable evaluation for right heel 
plantar fasciitis/Achilles bursitis as a matter of law; and 
denied an initial assignment of a compensable evaluation for 
status-post open reduction and internal fixation of right 
distal fibular fracture with residual scar as a matter of 
law. 

The basis for the Board's denial of the claims for higher 
initial ratings and , in part, for the denial of service 
connection for low back and left shoulder disabilities was 
that the veteran failed to report for VA examinations 
scheduled in June 2003, pursuant to an earlier Board remand.  
However it has now come to the Board's attention that the 
veteran was returned to active duty in January 2003, and 
deployed in Iraq shortly thereafter, returned from Iraq in 
September 2003 and released from active duty in November 
2003.  This information was received after the Board decision 
was dispatched.  Accordingly, it was not considered when the 
Board rendered its November 2003 decision.

In order to ensure that the veteran has been accorded full 
due process of the law, and that the decision on this appeal 
takes into consideration the good cause shown for the 
veteran's inability to report for a VA examination, the Board 
vacated, on its own motion, its decision of November 17, 
2003.  A subsequent decision will be issued in its place.

This appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  No action is 
required on the veteran's part until further notified. 


                                                                
REMAND

As noted above, the veteran was on active duty in Iraq at the 
time the RO scheduled a VA examination to determine the 
severity of the service-connected disabilities at issue.  
Following a review of the record, the Board finds that such 
an examination is warranted.  Further, nexus opinions 
relating to the claims for service connection for low back 
and left shoulder disabilities should be obtained.  In view 
of the foregoing, the veteran must be afforded a VA 
orthopedic examination.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.   See also 38 C.F.R. § 3.159 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  The RO must identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for low back and shoulder 
disabilities; and entitlement to the 
assignment of initial or staged 
compensable ratings for his service-
connected patellofemoral pain syndrome of 
the right and left knees, right heel 
plantar fasciitis/Achilles bursitis, and 
status-post open reduction and internal 
fixation of right distal fibular fracture 
with residual scar, of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

The VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims for service 
connection for low back and left shoulder 
disabilities, and the claims for initial 
compensable ratings for the veteran's 
service-connected patellofemoral pain 
syndrome of the right and left knees, 
right heel plantar fasciitis/Achilles 
bursitis, and status-post open reduction 
and internal fixation of right distal 
fibular fracture with residual scar, as 
outlined by the Court in Dingess, supra. 

2.  The veteran must be afforded a VA 
orthopedic or joints examination for the 
purposes of determining the approximate 
onset date or etiology of his low back 
and left shoulder disabilities and the 
current severity of his service-connected 
patellofemoral pain syndrome of the right 
and left knees, right heel plantar 
fasciitis/Achilles bursitis, and status-
post open reduction and internal fixation 
of right distal fibular fracture with 
residual scar. 

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the 
clinician is requested to address the 
following question: 

Is it at least as likely as not (50 
percent or greater probability) that any 
low or left shoulder disability that may 
be present began during service or is 
causally linked to any incident of 
service, to include trauma?

The clinician is advised that that an 
opinion of "more likely" or "as likely" 
would support a contended causal 
relationship, whereas "less likely" would 
weigh against a claim.

The examination must also determine the 
current severity of the veteran's 
service-connected patellofemoral pain 
syndrome of the right and left knees, 
right heel plantar fasciitis/Achilles 
bursitis, and status-post open reduction 
and internal fixation of right distal 
fibular fracture with residual scar.  
Tests must include pertinent range of 
motion studies (knees and right ankle) 
with attention to when the veteran 
experiences pain, fatigue, weakness of 
any other relevant symptoms.  The 
clinician is also requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of either knee or 
right ankle due to pain or flare-ups of 
pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
flare- ups of such symptoms or any other 
relevant symptoms or signs.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
motion of the joint.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.


3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before 
readjudication of the claims on appeal.

4.  The RO should then readjudicate the 
claims for service connection for low 
back and left shoulder disabilities; and 
the claims for initial or staged 
compensable ratings for patellofemoral 
pain syndrome of the right and left knee, 
right heel plantar fasciitis/Achilles 
bursitis, and status-post open reduction 
and internal fixation of right distal 
fibular fracture with residual scar, with 
consideration of all of the relevant 
evidence and all of the applicable law 
and regulations, to include VAOPGCPREC 
23-97; VAOPGCPREC 9-98; and VAOPGCPREC 9- 
2004.  If any benefit sought is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) and an appropriate period 
of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


